MoCULLOCH, C. J., (dissenting). It is conceded that the law applicable. to this case, as far as concerns the scope and extent of appellee’s remedy on certiorari, is settled by the decision of this court in the case of Hall v. Bledsoe, 126 Ark. 125, which involved a review of the proceedings of the Board of Control in the removal of the superintendent of one of the State charitable institutions. In that case we said: “We are not called on to decide primarily whether or not the decision of the board was correct. The lawmakers have placed that authority in the Board of Control, and it would be clearly- an encroachment by the courts upon the authority of another department of government to undertake to substitute the judgment of the judges for that of the members of the tribunal vested' with authority to manage the institutions of the State and to appoint and remove those who are placed there in charge. When all the testimony in the case is considered and viewed in the strongest light to which it is susceptible in support of the board’s findings, it can not be said that there is an entire absence of evidence of a substantial nature tending to establish the charge of inattention and neglect of duty on the part of the superintendent. This being true, it becomes the duty of the courts, upon well-settled principles of law, to leave undisturbed the action of the tribunal especially created by the lawmakers to pass upon those questions. Any other view would make the Board of Control a mere conduit through which a decision on the removal of an unfaithful or inefficient superintendent would be passed up to the courts instead of leaving the matter where the lawmakers have placed it, in the hands of the board.” I think the position of the majority in condemning •certain parts of the statute is untenable and against the great weight of judicial authority. The doctrine of the McCrary case (95 Ark. 511) ought to control the present case. The provision of the statute considered in that case was different from the one in the instant case, but not to the extent that they escape control by the same principles. . In the McCrary case the statute which we upheld made “advertising special ability to treat or cure chronic and incurable diseases” grounds for revoking the license of a physician, and we said that the terms of the statute were not too vague for the reason that it is easily ascertainable from standard medical books what diseases are considered by the profession as “chronic and incurable.” Medicine is not an exact science—it is progressive—and a disease considered incurable today may be definitely known tomorrow as being curable. The standard books of today may repudiate' accepted theories of yesterday. Yet we declared, rightly, I think, that the statute thus dealt with was not so vague as to render it invalid. Now, under the same principles we ought to declare the same result concerning the statute under present consideration which authorizes the revocation of the license of a dentist who advertises himself by the publiaction of “any fraudulent or misleading statement as to the skill or method of any person or operator.” Fraud is many-sided and manifests itself in various forms, yet when brought to light, it is recognizable under whatever form it may assume. Fraud is a fact—not a principle of law—and it does not constitute a delegation of legislative power, to authorize the State Board of Dental Examiners to determine whether or not, in a given instance, a fraudulent or misleading statement has been published. In other words, this delegation of power to the board is not to act in a legislative capacity in declaring what the law on the subject is, but the Legislature itself has declared the law in the statute, and the delegation to the board is merely one to determine the question of fact whether or not the publication in a given instance constituted a fraudulent or misleading one within the meaning of the language of the statute. No case has come to our attention which deals with a statute containing the precise provision found in the statute now under consideration, but in the McCrary case we expressly recognized the fact that the weight of authority preponderated in favor of the validity of statutes which authorize the revocation of physicians ’ licenses for “unprofessional or dishonorable conduct.” Among the few cases holding to the contrary, the-case of Czarra v. Board of Medical Supervisors, 25 D. C. App. Cas. 443, was referred to as being* with the minority, and, strangely enough, that case seems to have controlling influence on this court in the decision of the present case. The cases constituting the majority are very numerous, and the following are especially in point: Forman v. State Board of Health, 157 Ky. 123; Richardson v. Simpson, 88 Kan. 684, 43 L. R. A. (N. S.), 911; Berry v. State, 135 S. W. (Tex. Civ. App.), 631; Lassen v. Board of Dental Examiners, 142 Pac. (Wash.), 505; People v. Apfelbaum, 251 Ill. 18; State ex rel. v. Goodier, 195 Mo. 551; State ex rel. State Medical Examining Board, 32 Minn. 324. The case of Matthews v. Murphy, 23 Ky. L. R. 750, 63 S. W. 785, is one of the three cases constituting the minority, but in the later case cited above the court ranged itself with the majority by holding to be valid a statute authorizing the revocation of a physician’s license for unprofessional and dishonorable conduct which is fraudulent or. involves moral turpitude. The court said that such a provision is not vague, as it “erects a definite standard by which the board is to be governed, to which every member of the learned and honorable profession should conform; and he 'may know in advance that he should conform to this standard.” The Texas case cited above dealt with a statute which authorized revocation for “grossly unprofessional or dishonorable conduct of a character likely to deceive or defraud the public,” and the court decided that the grounds stated were not so indefinite as to render the statute void. This decision was by one of the Courts of Civil Appeals of that State, but a writ of error to the Supreme Court was denied. A statute of the State of Washington contains the' following as grounds for revoking the license of a physician: “All advertising of medical business which is intended or has the tendency to deceive the public, or impose upon credulous or ignorant persons, and so be harmful or injurious to public morals or safety.” The Supreme Court of that State, in the case cited above, upheld the statute, and in the opinion it was said that it was as definite as it could reasonably be made because such an advertisement “ as to the limitless variations of language, symbols and verbal or pictorial allurements, no human ingenuity could possibly anticipate and forestall them.” The language of our statute is obviously much more definite than that of many others which declare that the license of a physician may be revoked for “unprofessional or dishonorable conduct; ’ ’ yet, by the great weight of authority the latter is sufficiently definite to sustain the validity of such a regulation. I am of the opinion, therefore, that the statute is valid, and that the Board of Dental Examiners had before it substantial evidence that appellee violated the statute with respect to the character of advertisement made grounds for revocation. The evidence tended to show that the advertisement was false on each point set forth in it, and that appellee made the false claims for the purpose of deceiving the public. It is unnecessary for us to determine where the preponderance of the testimony adduced before the board was, for, if there was any evidence at all to sustain the finding of the board, we have no authority under the law to disturb it. Hall v. Bledsoe, supra. I am clearly of the opinion, too, that the decision of the board holding that appellee, in advertising that he had “absolutely minimized pain from dental work,”, violated the terms of the statute. The language of the advertísement is not precisely that used in the statute, but the effect upon the public mind is the same, and was evidently so intended. The statement was very artfully framed so as to escape the exact language of the statute, and yet convey the same meaning at least to unthinking or credulous persons. The most emphatic words were used in the advertisement. In the first place, though it did not say that pain was eliminated, it said that it was “absolutely minimized * * * from dental work.” Even a close analysis of these words leads to the interpretation that it was meant to convey the idea that pain was eliminated, for to “absolutely minimize pain from dental work” is to reduce it to a practical exclusion. But that is certainly true in a popular sense. The words are calculated to carry the same meaning as those used in the statute, and since the board has so decided, we ought not to disturb the findings of that tribunal, which was expressly clothed with power to pass on such questions. I dissent. SMITH, J., concurs in the dissent.